I am not content with the opinion of Mr. Justice POTTER.
Plaintiff Olshove holds the equitable title to the farm under contract of purchase. Plaintiff Sparling holds the legal title. The barns were insured by the State Mutual Rodded Fire Insurance Company for the sum of $1,000, with loss, if any, payable to Mr. Sparling as his interest appeared. The barns burned August 1, 1923. The insurance company, under the policy and an order given by Mr. Olshove, paid Mr. Sparling $1,100, for loss of the barns and some personal property, and this sum was credited to Mr. Olshove upon the land contract. October 12, 1923, Mr. Olshove, in writing, assigned to Mr. Sparling "all claims, demands, rights of action and the proceeds thereof," which he had against defendant on account of the fire, and notice of the assignment was sent defendant by mail, October 18, 1923, by *Page 374 
Mr. Sparling's attorney. An adjuster for defendant called upon plaintiffs, and they were willing to accept $500 in settlement; but whether defendant was also to pay $1,100 to the insurance company or leave that subject an open one was in dispute at the trial. September 25, 1925, Mr. Sparling, then holding the assignment from Olshove, went with defendant's adjuster to the office of Alfred H. Sauer, an attorney at Bad Axe, and Sparling employed the attorney to prepare an offer of compromise, to be executed by him, and the attorney prepared and Sparling signed the offer to accept $500, "as full payment and restitution for damages caused by fire to two barns," if paid within ten days, and "to release and discharge the said Pere Marquette Railway Company of and from all liability for said fire damage." On his way home Mr. Sparling looked again at his copy of the offer and noticed that nothing was said about the rights of the insurance company, and at once he turned back, found the adjuster and they returned to the attorney's office and there the attorney, with consent of the parties, added the words making the offer read:
"I agree to release and discharge the said Pere Marquette Railway Company of and from all liability for said fire damage,in excess of sums previously received from insurancecompanies."
This offer, if accepted by defendant and satisfied, saved to the insurance company its right of action, if any, against defendant, but eliminated Sparling and Olshove as parties to any such litigation. Defendant accepted the offer as amended, and September 29, 1925, delivered to Mr. Sparling's attorney its voucher for $500, but stated therein that it was "in full compromise, satisfaction and discharge of all liability, if any, of the Pere Marquette Railway *Page 375 
Company to said William T. Sparling, assignee of Egnatz Olshove, arising out of the disputed claim," etc. This voucher, if accepted, did not affect the right of the insurance company to prosecute its right of action, if any, under right of subrogation on account of insurance paid. Plaintiff's attorney, to be on the safe side, however, wrote, signed, and delivered to defendant's attorney, at the time the voucher was tendered, a statement that:
"In accepting voucher * * * it is understood that such acceptance and payment shall not affect the rights or claims of any fire insurance companies whatsoever."
This was agreed to by defendant's attorney in writing. This conference between the attorneys was in the evening, and the next morning Mr. Sparling, when informed of what had been done, refused the voucher, claimed that, under the compromise agreement, the defendant was not only to pay him $500 but to reimburse the insurance company, and told his attorney to send the voucher back. This the attorney declined to do, on the ground that no such agreement had been mentioned to him and the payment was in accord with Mr. Sparling's offer, and he handed the voucher to Sparling to send it back if he wanted to do so. Mr. Sparling returned the voucher to defendant by registered letter.
September 30th, or the very next day after the settlement voucher was given to Mr. Sparling's attorney, there was written upon the back of the assignment of October 12, 1923, from Olshove to Sparling, a statement signed by Sparling and Olshove, declaring that the assignment by Olshove to Sparling did not express the true intent of the parties and, *Page 376 
"So far as the said writing assumes to be an assignment and transfer by the said Olshove to said Sparling of all of said Olshove's claims, demands, and especially of his right of action against said Pere Marquette Railroad Company, on account of said fire, the same is hereby reassigned and retransferred to said Olshove by said Sparling, and the said writings are hereby so corrected."
July 2, 1926, the State Mutual Rodded Fire Insurance Company assigned its right of action, if any, against defendant to plaintiffs herein, and August 4, 1926, they brought this action and obtained judgment for $3,700.
Mr. Sparling had an undoubted right to make the offer of compromise. The written offer, signed by him, and prepared by his attorney under his immediate direction, accepted by defendant and paid by voucher delivered to the attorney, ended all rights of Sparling and Olshove at that time, unless procured by fraud perpetrated by defendant. The only claim of fraud was that the writing signed by Sparling did not express the previous oral agreement by defendant to also pay the insurance company. Plaintiffs' attorney, who drew the offer, and later included the clause saving to the insurance company its right of action, and accepted defendant's payment voucher, and there again reserved such right of the insurance company, testified that he prepared the offer according to the direction given him by Mr. Sparling, and nothing was said about paying the insurance company. There was no mutual mistake and no fraud established, and the settlement was binding upon plaintiffs herein. If there was any mistake in drawing the offer of compromise it was that of the attorney employed by Sparling. The attorney testified there was no mistake. At any rate, *Page 377 
there was no mutual mistake. It is no fraud, vitiating a signed agreement, to show that by inadvertence the attorney employed by the signer failed to make it speak all previous oral agreements.
It is inferable from the testimony that the insurance company learned of the offer to compromise, found the offer left it to prosecute its action against the railroad company without Sparling and Olshove as parties, and such was not the wish of the insurance company.
Upon this record, the court was in error in per mitting the jury to find the offer, made by Sparling, accepted by the railroad company, and payment made in accord therewith, was void for fraud. Plaintiffs now hold, by assignment, the claim of the insurance company against defendant, and, under such claim, can in no event recover more than the loss paid by the insurance company.
Sparling alone is entitled to the $500 under the settlement.
Judgment reversed and new trial granted, with costs to defendant.
NORTH, C.J., and FEAD, FELLOWS, McDONALD, and SHARPE, JJ., concurred with WIEST, J. CLARK, J., did not sit. *Page 378